t c memo united_states tax_court marjorie cathey miller petitioner v commissioner of internal revenue respondent docket no filed date charles h hammer for petitioner gregory m hahn for respondent memorandum opinion cohen judge on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest petitioner filed a petition under sec_6404 and rule the case is before the court on respondent’s motion for summary_judgment the issue for decision is whether respondent has the authority to abate interest on employment_taxes under sec_6404 a unless otherwise - - indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition in this case was filed petitioner resided in deer park washington during and the taxable years in issue marjorie cathey miller petitioner operated a beauty salon known as about face and employed several individuals petitioner treated these individuals as independent contractors for tax purposes and did not file employment_tax returns form employer’s annual federal unemployment tax_return and form_941 employee’s quarterly federal tax_return or issue forms w-2 for the taxable years in issue in respondent initiated a tax examination of petitioner’s and business activities and at the conclusion of this examination in date concluded that petitioner should have treated the individuals as employees rather than as independent contractors on date respondent prepared form_4666 summary of employment_tax examination indicating that the following employment_taxes and penalties were owed by petitioner sec_6651 year form tax penalty total sdollar_figure sdollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure on date petitioner signed two form sec_2504 agreement to assessment and collection of additional tax and acceptance of overassessment---excise or employment_tax agreeing to the assessment and collection of the above tax_liabilities the liabilities listed on the form sec_2504 totaled dollar_figure on date petitioner submitted a check to respondent in the amount of dollar_figure and respondent applied this payment to the employment_taxes penalties and interest due from petitioner for failure_to_file employment_tax returns leaving the following amounts owed by petitioner year form tax penalty total s dollar_figure s dollar_figure sdollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure w-2 dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure in petitioner was contacted by respondent who claimed that petitioner had unpaid liabilities flowing from the examination after extensive discussions with respondent q4e- petitioner was informed that to pursue the matter further she had to pay the balance due and submit a claim_for_refund on form_843 claim_for_refund and request for abatement on or about date petitioner submitted a check to respondent for dollar_figure paying the full amount of tax penalty and interest owing on the unpaid employment_tax liabilities on date petitioner submitted eight separate form sec_843 seeking abatement of interest assessed on the employment_tax liabilities on date respondent mailed to petitioner a final_determination denying petitioner’s claim for interest abatement petitioner filed a petition to contest respondent’s determination not to abate interest under sec_6404 for the taxable years in issue claiming that respondent’s denial was an abuse_of_discretion discussion respondent argues that there was no abuse_of_discretion under sec_6404 because respondent is not authorized under sec_6404 to abate interest assessed with respect to employment_taxes respondent relies on our holding in 112_tc_19 petitioner argues that woodral was incorrectly decided that respondent has the authority to abate interest on employment_taxes and that respondent’s failure to abate the interest in this case under sec_6404 was an abuse_of_discretion - - under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b no material facts are in dispute in this case thus whether respondent has authority to abate interest on employment_taxes may be decided as a matter of law sec_6404 provides in pertinent part in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period in woodral v commissioner supra this court held that respondent is authorized under sec_6404 to abate interest only on any deficiency or payment of tax relating to income estate gift generation skipping or certain excise_taxes see id pincite this court stated based on our review of sec_6404 and the code sections it references we hold that the commissioner lacks the authority to abate assessments of interest on employment_taxes under sec_6404 as the commissioner has no authority to abate assessments of interest on employment_taxes under sec_6404 the commissioner could not have committed an abuse of discretion--a person with no discretion simply cannot abuse it id petitioner does not distinguish this case from woodral rather she asks us to overrule a recent decision of this court we decline to do so petitioner contends that woodral intermingled and combined the wording of subsection a and b and tampered with the clear and unambiguous language of sec_6404 e a in contravention of 102_tc_721 courts are forbidden to tamper with the plain meaning of the words employed unless they are clearly ambiguous or nonsensical id pincite petitioner also argues that sec_6404 was enacted to provide taxpayer relief and that there is absolutely no reason to believe that congress intended to limit sec_6404 e a as set forth in woodral as we stated in woodral if a statute is clear we focus on the language of the statute in determining congressional intent particular phrases are construed in consideration of the overall statutory scheme see woodral v commissioner supra pincite deficiency is a term of art and according to sec_6211 deficiency does not deal with the realm of employment_taxes - thus we must conclude that in using the term deficiency in sec_6404 a congress intended only that respondent have authority to abate interest with respect to income estate gift generation skipping and certain excise_taxes and not with respect to employment_taxes see sec_6211 in this case petitioner seeks to have interest relating to employment_tax liabilities abated under sec_6404 following the precedent established in woodral v commissioner supra we conclude that respondent did not commit an abuse_of_discretion in this case by denying petitioner’s claim_for_abatement because respondent does not have the authority under sec_6404 to abate interest on employment_taxes see woodral v commissioner supra pincite to reflect the foregoing respondent’s motion will be granted and decision will be entered for respondent
